DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the election filed January 11, 2022.

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on January 11, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY PANEL INCLUDING A ROUGHENED SURFACE FLEXIBLE SUBSTRATE.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (US 2019/0179470 A1).
In regard to claim 1, Hong et al. teach a display panel, provided with a bending area BA, the display panel comprising:  a first flexible substrate BS1; and a buffer layer WD disposed on a surface of the first flexible substrate BS1; wherein a rough structure HP1 is disposed on a surface of the first flexible substrate BS1 in contact with the buffer layer WD in the bending area BA (Figures 13 and 21-25, pages 8-10 and 13-15, paragraphs [0135]-[0162] and [0213]-[0254]). 
In regard to claim 4, Hong et al. teach a chemical bond formed between material molecules of the rough structure HP1 and material molecules of the buffer layer WD (Figures 13 and 21-25, pages 8-10 and 13-15, paragraphs [0135]-[0162] and [0213]-[0254]).

In regard to claim 7, Hong et al. teach the rough structure HP1 having a plurality of grooves (Figures 13 and 21-25, pages 8-10 and 13-15, paragraphs [0135]-[0162] and [0213]-[0254]).

Allowable Subject Matter
Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Bai (US 2020/0044198 A1)			Boydell (US 2011/0139225 A1)
Forrest et al. (US 2009/0020910 A1)	Hu et al. (US 2007/0059942 A1)
Lee et al. (US 2010/0193469 A1)		Liu (US 2018/0104915 A1)
Rogers et al. (US 2008/0157235 A1)	Shinohara et al. (US 2011/0095327 A1)
So et al. (US 2019/0013497 A1)		Song et al. (US 2010/0015535 A1)
Song et al. (US 2019/0157069 A1)	Weng (US 2014/0225062 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS

/IDA M SOWARD/Primary Examiner, Art Unit 2822